NELSON, Circuit Justice.
If this were an original suit, the court would have no jurisdiction of it; because, no process known to the laws of the United States could be served upon the defendants, who, being a foreign corporation, cannot be found within the jurisdiction of this court, to be served with process. If, therefore, this suit had been commenced in this court, it would be quashed.
The state court, it is admitted, had jurisdiction of the case, and was entitled to proceed in it. It seems, also, to be conceded, that this corporation is a citizen of another state, within the meaning of the 12th section of the judiciary act of September 24th, 1789 (1 Stat. 79), and was entitled to have the case transferred from the state court to this court. But it is urged, that this court has no jurisdiction of the case, because it would have had none had it been com-meneed here. But this does not follow either logically or legally. The suit has been regularly brought into this court from a court which had jurisdiction of it. And, in such a case, I know, of no exception to the rule that this court has jurisdiction. Unless this be so, all foreign corporations must be deprived of the benefit of that 12th section. Because, if a case be instituted in a state court which has jurisdiction of it, and be transferred to this court, and this court, on looking into it, finds the defendant to be a ■foreign corporation, and therefore decides against its own jurisdiction, it follows that this court can do nothing but remit the case ■to the court from which it came, and, which has jurisdiction. On these grounds, the motion must be denied.